MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 164 
Docket:	      Ken-17-72	
Submitted	 	
  On	Briefs:	 June	29,	2017	
Decided:	     July	20,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     IN	RE	RYDER	C.	
	
	
HJELM,	J.		

       [¶1]		The	mother	and	father	of	Ryder	C.	appeal	from	a	judgment	of	the	

District	Court	(Augusta,	Nale,	J.)	terminating	their	parental	rights	pursuant	to	

22	 M.R.S.	 §	 4055(1)(A)(1)(a),	 (1)(B)(2)(a),	 (1)(B)(2)(b)(i),	 and	 (1-A)(E)	

(2016).		Both	parents	challenge	the	court’s	findings	that	they	are	unfit	and	its	

conclusion	 that	 termination	 of	 their	 parental	 rights	 is	 in	 the	 child’s	 best	

interest.		Because	the	evidence	supports	the	court’s	findings	and	the	court	did	

not	 abuse	 its	 discretion	 or	 otherwise	 err	 in	 making	 its	 best	 interest	

determination,	 we	 affirm	 the	 judgment.	 	 See	 In	 re	 Cameron	 B.,	 2017 ME 18,	

¶¶	10-11,	154 A.3d 1199.	

	      [¶2]	 	 Based	 on	 evidence	 presented	 during	 a	 three-day	 hearing	 held	 in	

December	 2016	 and	 January	 2017,	 the	 court	 found	 by	 clear	 and	 convincing	

evidence,	both	directly	and	based	on	a	statutory	presumption	of	unfitness,	see	
2	

22	 M.R.S.	 §	 4055(1-A)(E),1	 that	 the	 parents	 are	 unable	 to	 protect	 the	 child	

from	 jeopardy	 and	 that	 those	 circumstances	 are	 unlikely	 to	 change	 within	 a	

time	 calculated	 to	 meet	 the	 child’s	 needs,	 see	 id.	 §	 4055(1)(B)(2)(b)(i).	 	 See	

In	re	 Robert	 S.,	 2009 ME 18,	 ¶	 15,	 966 A.2d 894.	 	 The	 court	 also	 determined	

that	termination	of	the	parental	rights	of	the	mother	and	father	is	in	the	best	

interest	of	the	child,	who	was	three	years	old	at	the	time	of	the	hearing.		See	

id.;	22	M.R.S.	§	4055(1)(B)(2)(a).			

         [¶3]	 	 In	 reaching	 those	 determinations,	 the	 court	 made	 the	 following	

factual	findings,	which	are	supported	by	the	record.		See	In	re	Mya	E.,	2017 ME
93,	¶	2,	---	A.3d	---.			

         [¶4]		The	child	was	born	at	thirty-two	weeks	with	serious	medical	and	

developmental	disabilities	that	still	profoundly	affect	him.		The	child	has	been	

under	 the	 care	 of	 a	 cardiologist,	 an	 orthopedic	 surgeon,	 a	 geneticist,	 an	 eye	

doctor,	a	neurologist,	and	an	ear,	nose,	and	throat	physician,	in	addition	to	his	

pediatrician.	 	 Due	 to	 his	 medical	 needs,	 the	 child’s	 survival	 depends	 on	

“consistent	and	unwavering	attention”	and	care	from	his	caregivers.		

     1		Title	22	M.R.S.	§	4055(1-A)(E)	(2016)	provides:		

	
         The	 court	 may	 presume	 that	 the	 parent	 is	 unwilling	 or	 unable	 to	 protect	 the	 child	
         from	jeopardy	and	these	circumstances	are	unlikely	to	change	within	a	time	which	
         is	reasonably	calculated	to	meet	the	child’s	needs	if	.	.	.	[t]he	child	has	been	placed	in	
         the	 legal	 custody	 or	 care	 of	 the	 department	 for	 at	 least	 9	 months,	 and	 the	 parents	
         have	been	offered	or	received	services	to	correct	the	situation	but	have	refused	or	
         have	made	no	significant	effort	to	correct	the	situation.	
                                                                                           3	

       [¶5]	 	 Additionally,	 while	 he	 was	 in	 his	 parents’	 care,	 the	 child	 suffered	

from	“significant	environmental	failure	to	thrive.”		He	was	not	adequately	fed	

and,	 during	 his	 second	 year	 of	 life,	 essentially	 gained	 no	 weight.	 	 The	 child’s	

medical	 care	 was	 compromised	 because	 his	 parents	 caused	 him	 to	 miss	

dozens	 of	 scheduled	 medical	 appointments.	 	 The	 court	 accepted	 the	

assessment	of	a	physician	who	testified	that	this	was	“one	of	the	most	severe	

cases	of	parental	neglect”	he	had	seen	in	thirty	years	of	practice.		During	that	

time,	the	mother	also	abused	her	prescription	medications.		

       [¶6]	 	 After	 the	 child	 had	 been	 placed	 in	 foster	 care,	 which	 occurred	 in	

August	 2015,	 he	 was	 returned	 to	 his	 mother’s	 custody	 for	 a	 trial	 placement.		

As	the	court	found,	that	effort	was	“a	mistake.”		During	the	six	weeks	when	the	

child	 was	 with	 her	 in	 the	 spring	 of	 2016,	 the	 mother	 did	 not	 take	 him	 to	

“crucial	 scheduled	 appointments”;	 she	 did	 not	 adequately	 feed	 him,	 causing	

him	 to	 lose	 weight;	 and	 she	 deliberately	 overstated	 to	 the	 child’s	 medical	

provider	how	much	food	she	was	giving	him.				

       [¶7]		The	father	suffers	from	mental	health	issues,	but	he	has	refused	to	

participate	in	individual	counseling	as	required	by	his	reunification	plan	and	

has	 failed	 to	 submit	 to	 drug	 screens	 as	 requested.	 	 He	 does	 not	 understand	

why	the	child	was	placed	in	the	care	of	the	Department	of	Health	and	Human	
4	

Services.	 	 The	 court	 agreed	 with	 the	 father’s	 own	 assessment	 that	 he	 is	

presently	unable	to	care	for	the	child.				

      [¶8]		Since	being	placed	in	foster	care,	the	child	is	in	“reasonably	good	

health,”	he	has	consistently	gained	weight,	and	his	physiological	development	

has	been	“spectacular.”		His	foster	parent	meets	his	significant	needs,	such	as	

providing	 physical	 and	 occupational	 therapy	 and	 taking	 the	 child	 to	 his	

medical	appointments.		Both	parents,	on	the	other	hand,	have	missed	many	of	

the	child’s	appointments,	and	the	father	has	not	appeared	for	most	scheduled	

visits.		The	court	found	that	the	mother’s	excuses	for	the	missed	appointments	

were	 not	 credible.	 	 Although	 the	 parents	 love	 the	 child,	 both	 have	 their	 own	

“incredible	 needs,”	 and	 neither	 is	 able	 to	 manage	 the	 demands	 of	 the	 child’s	

care	“or	even	recognize	what	those	needs	are.”		

      [¶9]		The	court’s	factual	findings	explain	the	serious	needs	of	the	child,	

the	 parents’	 failure	 to	 make	 a	 significant	 effort	 to	 improve	 their	 caregiving	

abilities	 while	 the	 child	 has	 been	 in	 the	 Department’s	 custody,	 and	 their	

inability	 to	 assume	 responsibility	 of	 caring	 for	 the	 child.	 	 The	 findings	 of	

parental	 unfitness	 were	 supported	 by	 the	 evidence,	 and	 the	 court	 did	 not	

abuse	 its	 discretion	 or	 err	 in	 determining	 that	 termination	 of	 the	 parental	
                                                                                              5	

rights	 of	 the	 mother	 and	 father	 will	 serve	 the	 child’s	 best	 interest.	 	 See	 In	 re	

Cameron	Z.,	2016 ME 162,	¶¶	17-18,	150 A.3d 805.		

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Elyse	M.	Apantaku,	Esq.,	Schneider	&	Brewer,	Waterville,	for	appellant	mother	
	
Thomas	 W.	 Bell,	 Esq.,	 The	 Law	 Office	 of	 Thomas	 W.	 Bell,	 Topsham,	 for	
appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Augusta	District	Court	docket	number	PC-2015-3	
FOR	CLERK	REFERENCE	ONLY